Citation Nr: 1626802	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  12-06 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include anxiety disorder, depression, and post traumatic stress disorder (PTSD).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for ruptured breast implants secondary to mammogram conducted at Cedar Lake Imaging in June 2004.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from January 1986 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board notes that the June 2010 rating action only denied service connection for a left breast disability.  A statement of the case (SOC) was issued in February 2012 that addressed only the left breast via service connection.  An Appeal to Board of Veterans Appeals (VA Form 9) was received later that month.  However, the RO also denied a claim for compensation under 38 U.S.C.A. § 1151 for both the right and the left breast in February 2012.  The Veteran did not perfect an appeal to this issue.  However, in light of argument presented by the Veteran in her hearing and the Veteran's representative in the informal hearing presentation the Board will take jurisdiction of the issue as an 1151 claim involving both breasts.  No prejudice will inure to the Veteran as she has already received an adjudication of this issue and but for the Board taking the issue, the February 2012 rating decision would appear to be final.  This is the best characterization of the issue, as made clear throughout the appeal.  Moreover, this issue is being denied as a matter of law, as the facts are undisputed.  

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The mammogram conducted in June 2004 was not the result of treatment by a VA employee or in a VA facility.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability as the result of mammogram conducted in June 2004 are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Regarding the claim for benefits under 38 U.S.C.A. § 1151, as the law and not the facts are dispositive in this case, there is no reasonable possibility that further assistance to the Veteran would substantiate her claim, and the provisions of the VCAA do not apply.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

In statement received in November 2009, the Veteran noted that she had breast augmentation during military service and stated that her left implant was leaking due to a mammogram through Biloxi VA.  The Veteran submitted additional statements in July 2010, however for the most part, the document is illegible.  The Veteran added further clarification at the Decision Review Officer hearing conducted in June 2011.  She stated that a VA physician, Dr. Olarinde at the Biloxi, Mississippi VA Medical Center (VAMC) advised her to undergo a mammogram.  A mammogram was conducted at Cedar Lake Imaging, a private facility.  She believes that the mammogram conducted at Cedar Lake Imaging caused the ruptured implants.  

"Section 1151 delineates three prerequisites for obtaining disability compensation." Viegas v. Shinseki, 705 F.3d 1374, 1377 (Fed. Cir. 2013).  First, the claimant must demonstrate a current disability that is not the result of his own willful misconduct.  Second, the disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility." 38 U.S.C. § 1151(a)(1).  Third, the "proximate cause" of the disability must be negligence "or similar instance of fault on the part of [VA]" or "an event not reasonably foreseeable." § 1151(a)(1)(A)-(B).

The term "facilities of the Department" includes facilities over which the Secretary has direct jurisdiction; Government facilities for which the Secretary contracts; and public or private facilities at which the Secretary provides recreational activities for patients receiving care under 38 U.S.C.A. § 1710 (hospital, nursing home, and domiciliary care).  See 38 U.S.C.A. § 1701(3)(A).

Under 38 C.F.R. § 3.361(f), the following are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C.A. § 1151(a):  (1) Hospital care or medical services furnished under a contract made under 38 U.S.C. § 1703; (2) Nursing home care furnished under 38 U.S.C.A. § 1720; (3) Hospital care or medical services, including examination, provided under 38 U.S.C.A. § 8153 in a facility over which the Secretary does not have direct jurisdiction. 

The underlying facts of this case are not in dispute.  VA records show that in April 2004, a left breast lump was noted and a mammogram was ordered.  The Veteran submitted a copy of a July 2004 radiology consultation report from Cedar Lake Imaging.  The report indicated that a June 2004 mammogram was normal but there was a palpable defect.  A ruptured implant was suspected but not confirmed.  In December 2009 a VA examiner scheduled a magnetic resonance imaging (MRI) of the Veteran's chest.  In an April 2010 addendum, the VA examiner confirmed that the MRI study revealed that both silicone implants were ruptured.  

As noted, the Veteran believes that the mammogram conducted at Cedar Lake Imaging in June 2004 caused the ruptured implants.  She also pointed out that she was told by her plastic surgeon that she should only undergo ultra sound treatment and not a mammogram, but she decided to undergo the mammogram despite her physician's warning.  She feels that because a mammogram was suggested by the VA physician, VA has liability for the procedure.  

Despite these arguments, because the mammogram in 2004 was not the result of treatment by a VA employee or in a VA facility, any additional disability related to the 2004 mammogram is not covered by 38 U.S.C.A. § 1151.  The governing statute clearly provides that the benefits sought are available only for additional disability resulting from VA hospital care, VA medical or surgical treatment, or examination.  See also 38 C.F.R. § 3.361.  The Veteran's mammogram was performed at a non-VA facility, Cedar Lake Imaging.  There is no indication that the mammogram was performed by a VA employee.  Moreover, the evidence does not otherwise suggest that VA has any jurisdiction over what occurs at the Cedar Lake Imaging or that the facility is otherwise a "facility of the Department" as this term is defined by statute.  

The referral by a VA was not tantamount to an extension or continuance of liability for anything later occurring at that other facility.  38 C.F.R. § 3.361(f) specifically excludes awards for benefits under 38 U.S.C.A. § 1151 for hospital care or medical services furnished by contract under 38 U.S.C.A. § 1703.  According to 38 U.S.C.A. § 1703, the Secretary may contract with non-Department facilities to furnish hospital care or medical service to a veteran for treatment of a service-connected disability, a disability for which a veteran was discharged or released from service or for a disability of a veteran who has a total disability permanent in nature from a service-connected disability.  See 38 U.S.C.A. § 1703(1).  VA may also contract with non-Department facilities to provide medical services for treatment of a veteran who has been furnished hospital care and requires medical service to complete treatment incident to such care or services and for hospital care for women veterans.  See 38 U.S.C.A. § 1703(2), (4). 

The legal authority governing claims for compensation benefits under § 1151 is clear and specific, and the Board is bound by this authority.  Here, the treatment that the Veteran claims caused ruptured breast implants was performed by a medical professional not acting as a VA employee or agent and occurred at a private facility not under the jurisdiction or purview of VA. 

Thus, while certainly unfortunate, the reported ruptured breast implants that the Veteran regrettably now have did not arise in connection with any VA hospital care, VA medical or surgical treatment, or examination.  Thus, the Board need not resolve the issue of whether any additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of Cedar Lake Imaging, or was an event not reasonably foreseeable, since this is not a Department facility.  See 38 U.S.C.A. §§ 1151, 1701(3)(A); 38 C.F.R. § 3.361.  That said, the Veteran's recourse apparently is with the Cedar Lake Imaging, not VA.

On these facts, there is no legal basis for award of the benefits sought and the Veteran's claim must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

VA disability compensation under 38 U.S.C.A. § 1151 for additional disability as the result of mammogram, is denied. 




REMAND

In a September 2009 statement, the Veteran contended that she experiences anxiety as well as depression secondary to her service connected residuals of hysterectomy.  In a supplemental claim received in July 2010, the Veteran, in essence, claimed she has PTSD as a result of sexual trauma.  The Veteran explained at her 2011 hearing that the physician assistant who provided treatment for a toe nail disability sexually harassed her which caused anxiety and led to her anxiety disorder and/or PTSD.  In fact, she feels that damage to her toe was intentionally inflicted.  She indicated that a Criminal Investigation Division (CID) inquiry ensued.  In the informal hearing presentation, the Veteran's representative pointed out that the CID report has not been obtained.   

In light the representative contentions additional development is needed including additional VA examination and opinions.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to update the list of the doctors and health care facilities that have treated her for the psychiatric disorders.  This list should include, but is not limited to her primary private physician.  Obtain any additional medical treatment records (those not already on file).  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.

2.  Make arrangements to obtain the Veteran's VA treatment records, dated from November 2011 forward.

3.  The Veteran has reported that a physician assistant that removed her toenail intentionally harmed her because she would not engaged in sex with him.  She further stated this occurred at Fort Gordon and there was JAG investigation.  See application for VA benefits received in July 2004 as well as October 2011 hearing testimony.

The Veteran should be asked to provide any additional information possible regarding the claimed stressors, to include as much detailed information as possible including the dates, places, names of people present and detailed descriptions of events.  

The Veteran is advised that this information is necessary to obtain supportive evidence of the claimed stressors and that she must be as specific as possible because, without such details, an adequate search for verifying information cannot be conducted.  

4.  Next, contact the appropriate federal records repository and request that they provide any available information that might corroborate the Veteran's alleged in-service stressors.  The RO should also obtain any civilian and/or military police reports.

All requests and responses, positive and negative, must be documented in the e-file.

5.  After the above development has been completed, schedule the Veteran for a VA psychiatric examination.  The e-file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  

Any indicated tests and studies, to include psychological studies, are to be conducted.

The examiner should identify all psychiatric disorders found to be present (i.e., major depressive disorder, anxiety disorder, PTSD, etc.).

In regard to EACH diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during active service or is related to any in-service stressors described by the Veteran.

If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressors are adequate to support a diagnosis of PTSD; and whether her symptoms are related to the identified stressors.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  After all indicated development has been completed, the RO should review the claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and representative should be furnished with a Supplemental Statement of the Case (SSOC) and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


